Citation Nr: 1530696	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-18 164	)	DATE
	)
  )

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for residuals of left shoulder surgery.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel
INTRODUCTION

The Veteran had active service from February 1946 to December 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of left shoulder surgery.  The Veteran perfected a timely appeal of this claim.

A videoconference Board hearing was held at the RO in March 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In October 2013, the Board issued a decision, which determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of left shoulder surgery.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a January 2015 memorandum decision, the Court vacated and remanded the Board's October 2013 decision to the Board.  Before the case was returned to the Board, in March 2015, the Court was informed of the Veteran's death in February 2015 by his representative.  In an April 2015 Order, the Court withdrew its January 2015 memorandum decision, vacated the Board's October 2013 decision, and vacated the Veteran's appeal, as the Court found there was no eligible party for substitution in this matter.  The case has now been returned to the Board for implementation of the Court's April 2015 Order.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of entitlement to burial benefits, and substitution and/or accrued benefits, by the Veteran's surviving son, R.P., have been raised by the record in an April 2015 VA 21-22 Form and an April 2015 statement by R.P.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over these matters and refers them to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In April 2015, the Board was notified by the Court that the Veteran died in February 2015.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).
In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A; 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.



		
WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


